Exhibit 10.13
 
THIS AGREEMENT is made the 31st of March, 2007 between

 
1.
Autoliv Inc. ("the Company")

   

  and

   

2.
Mr Jan Carlson, personal code number [OMITTED] ("the Appointee").


 
WHEREBY IT IS AGREED as follows:
 
1.
The Company hereby agrees to employ the Appointee and the Appointee hereby
agrees to serve the Company as Chief Executive Officer and President, from the
1st of April 2007 and thereafter unless and until terminated by either party
hereto giving to the other 18 calendar months' (the Company) respectively 12
months' (the Appointee) previous notice in writing to terminate the employment
expiring at the end of the notice time or unless termination is made in
accordance with the Severance Agreement. If the Company terminates the
employment of the Appointee for whatever reason unless the termination is caused
by a breach of the provisions in this Agreement, the Company shall in addition
to any further compensation payments to the Appointee during the 18 months
notice period and any other benefit payable to the Appointee, pay a lump sum
severance payment equal to the sum of the amounts described in clauses (i)
through (iv) of Section 6.2 of the Severance Agreement (dated March 30, 2005)
determined as of the Date of Termination was the day on which the Company
provides the notice described in the preceding paragraph. The said employment
shall in any event terminate on the last day of the month preceding the 65th
birthday of the Appointee.

 
2.
During the continuance of his employment hereunder the Appointee shall unless
prevented by ill health, injury or other incapacity and except when absent on
authorized holiday use his best endeavours to promote the interests of the
Company and those of its subsidiary and associated companies and shall during
normal business hours devote the whole of his time, attention and abilities to
the business and affairs of the Company and its subsidiary and associated
companies. In addition the Appointee shall devote as much time outside normal
business hours to the performance of his duties as may in the interests of the
Company be reasonably necessary; the Appointee shall not receive any
remuneration in addition to that set out in Clause 4 hereof in respect of his
work during such time.

 
3.
 
During the continuance of his employment hereunder the Appointee shall not
without the consent of the Chairman of the Board of Directors directly or
indirectly be engaged, concerned or interested in any business in a manner that
would conflict Clause 2 hereof either alone or jointly with or as a director,
manager, agent or servant of any other person, firm or company, provided that
nothing in this clause shall preclude the Appointee from holding shares, loan,
stock or other securities in an entity as an investment.

 

4. As remuneration for his services hereunder, the Appointee is entitled to:

 

  a) a gross salary of SEK 5,000,000 per annum which is subject to annual
reviews starting 1st of January 2008.   b) an annual bonus in accordance with
the Company’s bonus program which for 2007 will amount to SEK 2,500,000 at
target (annual rate) and which is subject to annual reviews starting 1st
of  January 2008.   c) participate in the Autoliv, Inc. 1997 Stock Incentive
Plan and such subsequent plans at terms and conditions set forth in such plans
and with grants in the discretion of the  Company's Compensation Committee and
the Board of Directors of the Company. For the year 2007, the Compensation
Committee and the Board decided on March 27, 2007 to grant the Appointee 15,000
stock options and 5,000 RSUs.   d) a motor car for use in connection with his
duties under this Agreement and the Company shall bear all petrol, maintenance
and repair costs, taxes and insurance in relation thereto, including the cost of
all private mileage.   e) Skandia Medical Care Insurance for himself and his
wife.   f) normal conditions of Employment as issued by the Company apply.


 
5.
 
The Company shall pay to or reimburse the Appointee for all travelling, hotel
and other expenses wholly exclusively and necessarily incurred by him in the
performance of his duties under this Agreement. The Appointee shall on being so
required provide the Company with vouchers or other evidence of actual payment
of the said expenses.

 
6.
 
The Appointee is entitled to yearly holidays amounting to the legal minimum
holiday days (at present 25) plus five days. The Swedish holiday law regulates
such holiday entitlement including extra vacation pay.

 
7.
 
The Appointee has the right, and if not otherwise agreed upon, the obligation to
retire on the last day of the month preceding his 60th birthday. Pension- and
complementary sickness insurance are described in the enclosed
“Pensionsförmåner” dated 31 March, 2007. In addition the Appointee is entitled
to TGL (group life insurance).
 
The Company shall pay pension- and sick insurance fees corresponding to 35% of
the base salary plus additional tax payments on premiums. Pension contribution
can be increased via a cost neutral gross deduction from the salary.
 
This is a defined contribution solution hence no levels of benefits are
guaranteed.

 
8.
 
The Appointee shall not during or after the termination of his employment
hereunder disclose to any person, firm of company whatsoever or use for his own
purpose or for any purposes other than those of the Company any information
relating to the Company or its subsidiary or associated companies or its or
their business or trade secrets of which he has or shall hereafter become
possessed. These restrictions shall cease to apply to any information which may
come into the public domain (other than by breach of the provisions hereof).

 
 
The Appointee shall upon the termination of his employment hereunder for
whatever reason immediately deliver up to the Company all designs,
specifications, correspondence and other documents, papers, the car provided
hereunder and all other property belonging to the Company or any company within
the Group or which may have been prepared by him or have come into his
possession in the course of his employment.

 
9.
 
 
The Appointee must not during 12 months following the termination of this
employment (i) accept employment within such part of a competitor of the
Company, so that it can make use of such confidential information relating to
the Company that the Appointee has obtained in his employment with the Company,
(ii) engage himself as partner or owner in such competitor of the Company nor
act as advisor to such competitor.

 
 
This non-competition engagement is not applicable when




 
a)
the Company has given notice of terminating the employment, unless the
termination is caused by a breach of the provisions in this Agreement by the
Appointee
 
b)
the Appointee has given notice of terminating the employment because of the
Company's breach of the provisions in this Agreement

 

 
Breach of the provisions means such a situation when the other party has the
right to terminate this Agreement with immediate effect.
 
If the Appointee does not comply with this non-competition engagement, the
Company is entitled to damages amounting to 6 times the average monthly gross
salary that the Appointee has received during the last 12 months before leaving
the Company.
 
If this Agreement is terminated for any other reason than retirement, the
Company shall pay, as a compensation for the inconvenience of the
non-competition engagement, per month, the difference between the Appointee's
monthly gross salary when the employment terminates and the lower salary that
the Appointee may earn in a new employment. This payment shall not exceed 60
percent of the Appointee's gross salary when leaving the Company and the maximum
time for the payments is 12 months. The Appointee has continuously to inform the
Company of his gross salary in his new employment. This provision shall apply
also if the Appointee has got no new employment. No payments will be made after
retirement.

 

10. a) The general nature of any discovery, invention, secret process or
improvement made or discovered by the Appointee during the period of the
Appointee's employment by the Company (hereinafter called "the Appointee's
Inventions") shall be notified by the Appointee to the Company forthwith upon it
being or discovered.

 

 
b)
The entitlement as between the Company and the Appointee to the Appointee's
Inventions shall be determined in accordance with the current Swedish Patent Act
and the Appointee acknowledges that because of the nature of his duties and the
particular responsibilities arising therefrom he has a special obligation to
further the interests of the Company's undertaking.

 

  c)
 
Where the Appointee's Inventions are to be assigned to the Company, the
Appointee shall make a full disclosure of the same to the Company and if and
whenever required to do so shall at the expense of the Company apply or joint
with the Company or other persons required by the Company in applying for
letters, patent or other equivalent protection in Sweden and in any other part
of the world of such Appointee's Inventions.

 

11. This Agreement takes effect in substitution of all previous agreements and
arrangements with the exception of Severance Agreement dated March 30 2005,
whether written, oral or implied between the Company and the Appointee relating
to the employment of the Appointee without prejudice to any rights accrued to
the Company or the Appointee prior to the commencement of his employment under
this Agreement.

 

12.  Disputes regarding this Agreement shall be settled by arbitration in
accordance with the Swedish Arbitration Act. The arbitration shall take place in
Stockholm. The provisions on voting and cumulation of parties and claims in the
Swedish Procedural Code shall be applied in the arbitration.
 
All costs and expenses for arbitration, whether initiated by the Company or by
the Appointee, including the Appointee's costs for solicitor, shall be borne by
the Company.

 

13.
This Agreement shall be governed by and construed in accordance with Swedish law
including its rules as to the conflict of laws.


IN WITNESS whereof this Agreement has been executed the day and year first above
written.
 

The Company:
The Appointee: 
Autoliv Inc. 
          ...................................................... 
...................................................... 
S. Jay Stewart
Jan Carlson
Chairman of the Board
President Region Europe
       
...................................................... 
 
James M. Ringler
 
Chairman of the Compensation Committee 
         
...................................................... 
 
Lars Westerberg 
 
CEO 
 